DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 has been considered by the examiner.

Drawings
The drawings received on 3/22/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 12-13 and 18-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jang et al. (US 2013/0235626 A1).
Jang et al. disclose a three phase three level soft-switched PFC rectifier in Figures 1-27.

Regarding claim 1. An AC/DC converter (Figures 2, 7, 11 and 14), comprising: a plurality of internal terminals including positive (+), negative (-), and neutral (N) internal 5terminals; an input stage connected to the positive, negative, and neutral internal terminals and having at least three input terminals for connecting to a three-phase AC power source (VA, VB, VC); a switching stage having a plurality of modules (Figure 11, S1-S4 and S5-S8), each module having a plurality of switches (S1-S4 and S5-S8), and a capacitor (CC1, CC2), at least one of the modules connected to the positive internal 10terminal, at least one of the modules connected to the negative internal terminal, and at least two of the modules connected to the neutral internal terminal; an output stage connected to the positive internal terminal and configured to provide DC voltage to output terminals for connecting to a load; and a controller (Figure 2, controller) having a plurality of control signal outputs (S1 – S8) connected to the plurality of 15switches and configured to generate control signals for said switches (see paragraphs 42-46, 64, 67 and 70).
Regarding claim 8. The converter of claim 1, wherein the output stage (Figure 14) comprises a plurality of capacitors (CR1, CR2) connected in series between the positive and negative internal 20terminals, a transformer (TR 1,  TR 2) having a first winding and a second winding, the first winding having a first terminal and a second terminal connected to the neutral terminal; a resonant inductor (LC1, LC2) and resonant capacitor (CB1, CB2) connected in series between a midpoint node in the series connected plurality of capacitors and the first terminal of the first winding 25of the transformer; and a full-wave diode bridge  (D01 – DO4) connected to the second winding of the transformer and the output terminals.  
Regrading claim 9. The converter of claim 1, wherein the output stage is further connected to the negative (-) 30and neutral terminals (N).  
Regrading claim 10. The converter of claim 1, wherein the output stage is a first output stage, the output terminals are first output terminals, and the load is a first load (V1), the converter further 27Attorney Docket No. 1206-0004 US comprising a second output stage connected to the negative internal terminal and configured to provide DC voltage to second output terminals for connecting to a second load (V0).  

Regrading claim 12. An AC/DC converter (Figure 14) comprising: input terminals for connecting to a three-phase input voltage source (VA, VB, VC) ; an input filter stage (L1 – L3) coupled to the input terminals and connected to a positive node, 20a negative node and a neutral node; a switching stage (S1/S2 and S3/S4)  having n half bridge modules, where n is a positive integer greater than 1, the half bridge modules connected in series between the positive and negative node, and having the neutral node connected to a series connection between the j-th and (j+1)-th half bridge modules in the series (where 1 < j < n-1); 25an output stage (VCB1 and VCB2) connected to the positive node and configured to provide DC voltage to output terminals for connecting to a load; and a controller (CONTROLLER)  configured to generate control signals on control signal outputs electrically connected to the half bridge modules (see paragraph 70)
Regrading claim 3013. The converter of claim 12, wherein each half bridge module comprises a capacitor (CS1, CS2) and two switches (S1-S4) connected in series in a loop.  
Regrading claim 18. The converter of claim 12 wherein the output stage is further connected to the neutral node (N).  
Regrading claim 19. The converter of claim 12, wherein the input terminals comprise a source neutral terminal (N) and output stage is further connected to the source neutral terminal (N).  
Regrading claim 20. The converter of claim 12, wherein the output stage comprises a full-wave diode bridge (D01 – D04)  connected to the output terminals for connecting to the load (VCB1, VCB2); a plurality of capacitors (CB1, CB2)connected in series between the positive node and negative node; 5a transformer (TR1, TR2)having a first winding having first and second terminals, and a second winding connected to the full-wave diode bridge; and a resonant inductor (L0) and resonant capacitor (C0) connected in series between a midpoint node of the series connected plurality of capacitors and the first terminal of the first winding of the transformer.  
Regrading claim 21. The converter of claim 12, wherein the load (Figure 7) is a first load (V01) and the output terminals are further configured to connect to a second load (V02).  

Regrading claim 22. An AC/DC converter (Figure 14), comprising: 15input terminals for connecting to a three-phase input voltage source (VA, VB, VC); an input filter stage (L1 - L3) coupled to the input terminals and connected to a positive node, a negative node and a neutral node; a first switching stage (S1/S2 and S3/S4) having n half bridge modules (n being a positive integer greater than 1) connected in series between the positive and negative nodes, and having the neutral 20node (N) connected to a series connection between an i-th and (i+1)-th half bridge modules in said series (where 1 < i < n-1); a second switching stage (S5/S6 and S7/S8) having m half bridge modules (m being a positive integer greater than 1) connected in series between the positive and negative node; an output stage connected to the neutral node and to a series connection node between 25a j-th and (j+1)-th series connected half bridge modules of the second stage (where 1 < j < n-1), the output stage further having output terminals for connecting to a load; and a controller (CONTROLLER) configured to generate control signals on control signal outputs electrically connected to the half bridge modules of the first and second switching stages (see paragraph 70).
Regrading claim 3023. The converter of claim 22, wherein the controller is configured to generate control signals (S1-S8) for the second stage that are phase shifted relative to control signal for the first stage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2013/0235626 A1) in view of Nguyen Vietson (EP 2720357 A2).
Jang et al. disclose the claimed invention except for an electromagnetic interference filter connected to the input terminal. Nguyen Vietson teach the use of and electromagnetic interference filter in a power system in Figure 1 (14).
Jang et al. disclose a three phase three level soft-switched PFC rectifier in Figures 1-27.
An AC/DC converter (Figure 14) comprising: input terminals for connecting to a three-phase input voltage source (VA, VB, VC) ; an input filter stage (L1 – L3) coupled to the input terminals and connected to a positive node, 20a negative node and a neutral node; a switching stage (S1/S2 and S3/S4)  having n half bridge modules, where n is a positive integer greater than 1, the half bridge modules connected in series between the positive and negative node, and having the neutral node connected to a series connection between the j-th and (j+1)-th half bridge modules in the series (where 1 < j < n-1); 25an output stage (VCB1 and VCB2) connected to the positive node and configured to provide DC voltage to output terminals for connecting to a load; and a controller (CONTROLLER)  configured to generate control signals on control signal outputs electrically connected to the half bridge modules.  
Regrading claim 17. The converter of claim 12, wherein the input filter stage comprises: an electromagnetic interference (EMI) filter (Nguyen (Figure 1, 14)) connected to the input terminals; a three-phase diode bridge ( Jang et al. Figure 14, D1-D6 and D7-D12) connected to the positive and negative node; a plurality of boost inductors (L1 – L6) connected to the diode bridge and the EMI filter; and 25a plurality of capacitors (C1 – C3) each connected between a boost inductor among the plurality of boost inductors and the neutral node.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide an electromagnetic interference filter as taught by Nguyen in Jang et all power converter in order to reduce the EMI that is propagated back to the power source as well as other equipment connected to the power source.
Allowable Subject Matter
Claims 2-7, 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowed because the prior art of record fails to disclose or suggest an AC/DC converter  including the limitation “wherein each module of the plurality of modules has two switches, and the two switches and the capacitor are connected serially in a loop, 20the module connected to the positive terminal is connected to the positive terminal by a node in the loop connecting the two switches of said module, the module connected to the negative terminal is connected to the negative terminal by a node in the loop connecting one of the switches to the capacitor of said module, a first of the at least two modules connected to the neutral internal terminal is 25connected to the neutral terminal by a node in the loop connecting one of the switches to the capacitor of said module, and a second of the at least two modules connected to the neutral internal terminal is connected to the neutral terminal by a node in the loop connecting the two switches of said module“ in addition to other limitations recited therein.
Claims 3 and 4 depend upon claim 2.

Claim 5 is allowed because the prior art of record fails to disclose or suggest an AC/DC converter  including the limitation “wherein the switching stage has (2n+2m) modules, where n and m are positive integers, 25for each module the plurality of switches comprises two switches, and the two switches and the capacitor of each module are connected serially in a loop, the module connected to the positive terminal is connected to the positive terminal by a node in the loop connecting the two switches of said module, the module connected to the negative terminal is connected to the negative terminal 30by a node in the loop connecting the two switches of said module, a first of the at least two modules connected to the neutral internal terminal is connected to the neutral terminal by a node in the loop connecting the two switches of said module, and 26Attorney Docket No. 1206-0004 US a second of the at least two modules connected to the neutral internal terminal is connected to the neutral terminal by a node in the loop connecting the two switches of said module“ in addition to other limitations recited therein.
Claims 6 and 7 depend upon claim 5.

Claim 11 is allowed because the prior art of record fails to disclose or suggest an AC/DC converter  including the limitation “wherein the output stage is a first output stage, the output 5terminals are first output terminals, and the positive and negative internal terminals are a first positive and first negative internal terminals, respectively, the converter further comprising: a second positive internal terminal and a second negative internal terminal, wherein the input stage is further connected to said second positive and second negative internal 10terminals; a second switching stage having a second plurality of modules serially connected between the second positive and second negative internal terminals; and a second output stage connected to the first and second negative internal terminals and configured to provide DC voltage to second output terminals, 15wherein the first output stage is further connected to the second positive internal terminal“ in addition to other limitations recited therein.

Claim 14 is allowed because the prior art of record fails to disclose or suggest an AC/DC converter  including the limitation “wherein a first node connecting the capacitor to one of the switches of an i-th half bridge module is electrically connected to a second node connecting the two switches of the (i+1)-th half bridge module for 1 < i < n-1 “ in addition to other limitations recited therein.

5Claim 15 is allowed because the prior art of record fails to disclose or suggest an AC/DC converter  including the limitation “wherein n is a positive even integer and wherein each half bridge module is paired with another of the half bridge modules forming a series half bridge module, each series half bridge module having a common node that for both half bridge modules in said series half bridge module connects the capacitor of the respective half bridge module to one of the switches of the respective half bridge module“ in addition to other limitations recited therein.
Claim 16 depend upon claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi (US 2021/0036632 A1) discloses an uninterruptible power supply apparatus.
Zhou et al. (US 9,455,646 B2) disclose a filter device, power converter and common mode noise suppression method.
Zhou et al. (US 9,281,738 B2) disclose a power conversion apparatus with low common mode noise and application systems thereof.
Barbosa (US 2014/0016380 A1) discloses a multilevel voltage converter.
Raddi et al. (US 6,262,899 B1) disclose a power factor corrected UPS maintaining neutral integrity and methods of operation thereof.

Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838